DETAILED ACTION
This office action is in response to the amendments/remarks filed on 10/26/2021.  Claims 1-6, 8 are pending; claims 1, 6, 8 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous claim objection has been withdrawn in light of the amendment to claim 1.
Allowable Subject Matter
Claims 1-6, 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a pumping device for a seat of a vehicle; specifically, “wherein each of the plurality of support protrusions includes a locking protrusion protruding outward, and each of the plurality of pressure members includes an insertion groove, in which the locking protrusion is disposed, positioned at an inner end of each of the plurality of pressure members, the inner end contacting with the respective support protrusion” And in combination with the remaining structure of claim 1.
The prior art of record alone or in combination neither discloses nor renders obvious a pumping device for a seat of a vehicle; specifically, “wherein each of the plurality of support protrusions includes a plurality of friction protrusions at an outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659